395 Pa. 584 (1959)
Commonwealth
v.
Stone.
Supreme Court of Pennsylvania.
Argued March 19, 1959.
May 8, 1959.
Before JONES, a. J., BELL, MUSMANNO, JONES, COHEN, BOK and McBRIDE, JJ.
C. Brewster Rhoads, with him G. Thomas Miller, Donald J. Farage, and Bailey, Pearson, Miller & Bolton, and Montgomery, McCracken, Walker & Rhoads, for appellant.
Martin H. Lock, Assistant District Attorney, with him H.F. Dowling, District Attorney, for appellee.
OPINION PER CURIAM, May 8, 1959:
The judgments of the Superior Court are affirmed on the opinion of Judge ERVIN, reported at 187 Pa. Super. 225, 144 A.2d 614.
Mr. Justice MUSMANNO dissents.